PER CURIAM.
Michael Bishop and Avis Rent A Car System, Inc. appeal from a final order entered after a jury awarded appellee Mark Ochrach $300,000 for injuries sustained as a result of a collision with the rental car Mr. Bishop was driving. While we thoroughly disapprove of the conduct of both attorneys involved, cf. Williams v. Winn Dixie Stores, Inc., 443 So.2d 195 (Fla. 3d DCA 1983); Schreier v. Parker, 415 So.2d 794 (Fla. 3d DCA 1982), we find that there is evidence to support the jury’s award and that the award itself is not so out of proportion to the evidence as to convince us that the passions of the jury were inflamed or otherwise influenced. No reversible error having been demonstrated, we affirm.
Affirmed.